Citation Nr: 1725866	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  14-10 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to a disability rating in excess of 10 percent for left lower extremity peripheral neuropathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an earlier effective date for the service connection of bilateral peripheral neuropathy.




REPRESENTATION

Veteran represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969, earning a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 (issues 1-3, 5) and a January 2015 (issue 4) rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).

On his April 2014 VA Form 9, the Veteran requested a Travel Board hearing.  At a May 22, 2017, pre-hearing conference with the undersigned, the Veteran's representative filed a written request for a favorable decision on the claims for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, and entitlement to a total disability rating based on individual unemployability while withdrawing all other claims on appeal in lieu of a Board hearing.  

Based on a detailed review of the record, as a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.
FINDINGS OF FACT

1.  The preponderance of the record evidence establishes that the Veteran has a present diagnosis of post-traumatic stress disorder that is etiologically related to his service in Vietnam.

2.  The Veteran's service-connected diabetic cardiomyopathy, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, tinnitus, and bilateral hearing loss render him unable to secure or follow a substantially gainful occupation for which the Veterans education and occupational experience would otherwise qualify him.

3.  All other claims are, for the reasons cited above, deemed withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include post-traumatic stress disorder, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).

3.  All other claims are, for the reasons cited above, deemed withdrawn.  38 U.S.C.A. § 7105 (b), (d) (2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Veteran's withdrawal of all other appealed issues, the Veteran's sole remaining contentions are entitlement to service connection for post-traumatic stress disorder related to his service as a combat medic attached to a Marine Corps unit and entitlement to a total disability rating based on individual unemployability due to his numerous service-connected disabilities.

In determining whether service connection is warranted for a disability, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of lay statements from the Veteran, medical treatment records and medical opinions, VA examination reports, a vocational assessment, and an independent medical opinion.  Based upon the preponderance of this evidence, the Board finds that service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, and a total disability rating based on individual unemployability are warranted.

Service Connection for Post-traumatic Stress Disorder

The Veteran claims direct service connection for post-traumatic stress disorder (PTSD) related to his service as a combat medic attached to a Marine Corps unit in Vietnam.

Direct service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A.          §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.4(b), 3.303(a) (2016).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The present disability requirement is satisfied when a veteran has a disability at the time the claim for service connection is filed or during the pendency of the claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For PTSD claims, specifically, the regulations provide for an enhanced duty to assist and a broadening of the evidentiary rules such that the record must contain:  (1) a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); (2) "a link, established by medical evidence, between current symptoms and an in-service stressor"; and (3) "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2016).  If the evidence establishes that the veteran engaged in combat and the claimed stressor is related to that combat, then the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service and there isn't clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(2) (2016).

As to the element of a medical diagnosis of PTSD, here, the Veteran was diagnosed by a VA psychiatrist in November 2014 as having post-traumatic stress disorder, chronic, with major depressive disorder, partial remission.  This was reiterated in a January 2017 independent medical opinion based upon a review of the Veteran's claims file, medical records, and a telephone interview.  The Veteran's symptoms include nightmares, flashbacks, fear of loud noises, avoidance of crowded places, and irritability.

The in-service stressors are tagging seven dead bodies his second day in Vietnam, running across open ground under fire to treat a wounded Marine when the other corpsman failed to respond to the soldier's cries, and being evacuated after he was wounded on a helicopter along with a dozen dead Marines.  The significance of these events as stressors featured throughout the 2014 to 2015 treatment notes for one-on-one counseling, and they were equally noted in the January 2017 independent medical opinion.

Throughout this claim the Veteran provided several statements about his experiences in Vietnam:  April 2012, April 2014, and May 2017.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Because the task of tagging dead bodies is consistent with being a combat medic and there isn't clear and convincing evidence to the contrary, the Board finds that the Veteran's statements establish the occurrence of this in-service stressor.  The Board finds likewise as to the in-service stressor of the Veteran being evacuated along with fellow dead service members.  The Marine that the Veteran ran to treat while under fire survived his wounds, and in April 2014 he prepared a written statement detailing the actions taken by the Veteran.  The Board finds this statement credible supporting evidence that this in-service stressor occurred.

In conclusion, because the preponderance of the evidence shows that the Veteran has a present diagnosis of post-traumatic stress disorder, there is a medical link between the Veteran's symptoms and several in-service stressors, and there is credible supporting evidence that the claimed in-service stressors occurred, the Board finds that service connection for post-traumatic stress disorder is warranted.

Entitlement to a Total Disability Rating

The Veteran contends that due to his numerous service-connected disabilities he is rendered unable to secure or follow a substantially gainful occupation.  The Veteran has service connection for diabetic cardiomyopathy evaluated at 60 percent, type II diabetes mellitus evaluated at 20 percent, tinnitus evaluated at 10 percent, bilateral lower extremity peripheral neuropathy evaluated at 10 percent each side, and noncompensable bilateral hearing loss.  The Veteran has retinopathy associated with the diabetes.  The Veteran's combined evaluation for compensation is 80 percent, effective April 21, 2014.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purpose of one 60 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

Until 2011 the Veteran was fully employed.  As reflected by the social and medical history in the April 2012 PTSD VA examination report and mental health counseling records at the local VA medical center in January 2014, the Veteran has some post-high school education, and he worked in the meat packing industry his whole life, initially as a butcher and, later, as a salesman and in management at two corporate meatpackers.  In statements, the Veteran refers to retiring in 2011 but, during counseling in January 2014, he explained that when his employer started to go under, he was the first one let go.  Social Security Administration records show that 2011 was the last year in which the Veteran earned income.  During the April 2012 PTSD VA examination, the Veteran reported that he was quite successful in his field with an unsurpassed reputation.

In October 2014 the Veteran was afforded VA examinations for type II diabetes mellitus, diabetic sensory motor peripheral neuropathy, and heart conditions.  In each instance, it was the examiner's opinion that the specific condition under review would not preclude the Veteran from engaging in sedentary work.  As to the peripheral neuropathy, it was opined that the lower extremity symptoms would be expected to reduce endurance for physically demanding activities and prolonged standing or walking.  As to the diabetic cardiomyopathy, it was noted that the Veteran had an ejection fraction of 40 percent.

In a March 2014 written statement the Veteran stated that due to hearing loss, it is almost impossible for him to do business on the telephone even though he wears hearing aids.  He also stated that he required insulin shots four times per day.  The Veteran's medical records show that in June 2014 he had a hypoglycemic event and in October 2014 the Veteran remained an uncontrolled diabetic.

In July 2016, a vocational assessment of the Veteran was performed, which was based upon a review of the entire VA claims file and the medical records at the local VA medical center.  The expert provided an addendum opinion in December 2016.  The expert opined that while the Veteran's disabilities individually may not prevent him from employment, when taken together, they interact with one another to cause a greater disability than would be suggested by simply combining them.  Even at the sedentary level of employment, an employee is expected to have "basic worker traits," meaning the ability to walk and to remain alert and focused for a full work day.

It was the expert's opinion that the limitations on walking and mobility imposed by the Veteran's peripheral neuropathy significantly impact the Veteran's ability to be gainfully employed.  The expert considered the degree of fatigue associated with the Veteran's diabetic cardiomyopathy and insulin-dependent diabetes and noted that such fatigue impacts the ability to stay focused, think clearly, and complete tasks such that the Veteran is not likely to be able to maintain the pace and production expected by an employer.

The expert also considered that the Veteran has service-connected bilateral hearing loss, tinnitus, and diabetic retinopathy.  It was noted that although the hearing loss and retinopathy are not individually compensable, the Veteran's hearing and vision are not normal and, therefore, must be considered as part of the picture of his total disability and employability.  These additional limitations serve to exacerbate the Veteran's other service-connected disabilities.

The language used in the July 2016 vocational assessment suggests that the expert was applying the term substantially gainful employment as meaning the equivalent of full-time employment at forty hours per week, but in the December 2016 addendum the expert clarified that it was understood that, for VA purposes, the term means any employment above marginal employment.  In the addendum, the expert concluded, "The combination of a visual problem, hearing problem, a constant intense ringing in the ears, along with a significant exertional issue related to his heart and side effects from his diabetes, cause significant employment issues.  In my opinion, the combination of these issues makes it very unlikely that this man could maintain substantially gainful employment."

The Board finds the vocational expert's opinion competent, credible, and affords it the most probative weight.  The expert's curriculum vitae reflects the requisite qualifications to render an opinion.  See Fed. R. Evid. 702 (2016); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-04 (2008).  The expert reviewed the Veteran's claims file and medical records and, in the report, delineated how the synergy of the Veteran's disabilities renders him unable to meet basic worker traits required for maintaining substantially gainful employment.  This is predominately the result of the limitations caused by diabetic cardiomyopathy, type II diabetes mellitus, and bilateral diabetic peripheral neuropathy, which are exacerbated by retinopathy, tinnitus, and bilateral hearing loss.

In conclusion, because the preponderance of the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation, the Board finds that a total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is warranted and the Veteran meets the percentage requirements under 38 C.F.R. §4.16(a) (2016).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder, is granted.

A total disability rating based on individual unemployability due to service-connected diabetic cardiomyopathy, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, tinnitus, and bilateral hearing loss is granted.

All other claims are, for the reasons cited above, deemed withdrawn.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


